Per Curiam) The appellant, the Toledo, St. Louis and Western Railroad Company, objected to the application of the county collector of Shelby county, made at the June, 1913, term of the county court, for judgment against its property for delinquent taxes for the year 1912. The questions raised are precisely the same as those raised in People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 70,) with the exception that in this case two items in the taxes levied for county purposes are objected to which were not questioned in that case. These items are, “For pauper practice, $5000,” and “For charitable institutions, $1000.” At the meeting of the board of supervisors on June 9, 1913, the following items were substituted for those just set out: “For payment of medical and surgical services rendered to paupers, $5000,” and “For support of paupers in State institutions, $1000.” For the reasons given in the case cited above, the judgment of the county court is reversed and the cause is remanded, with directions to sustain the objections and deny the application for judgment. Reversed and remanded with directions.